Citation Nr: 1815438	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  14-15 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for Lyme disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from December 1988 to May 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal was last adjudicated in a February 2014 statement of the case.  In his April 2014 substantive appeal, the Veteran discussed favorable treatise evidence.  The Veteran did not explicitly request initial consideration of this new evidence by the agency of original jurisdiction (AOJ).  Accordingly, the Board will review this evidence in the first instance.  38 U.S.C. § 7105(e) (2014).  All other evidence associated with the claim file subsequent to the February 2014 statement of the case, whether submitted by the Veteran or developed by VA, is not pertinent to the issue on appeal; thus, initial AOJ consideration of that evidence is not required either.  Id.   


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of Lyme disease.

2.  The evidence does not establish an in-service incurrence or aggravation of a disease or injury as pertinent to Lyme disease.


CONCLUSION OF LAW

The criteria for service connection for Lyme disease have not been met.  38 U.S.C. §§ 1110, 5107 (2014); 38 C.F.R. §§ 3.102, 3.303 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C. § 5103(a) (2012); 38 C.F.R. § 3.159(b) (2017).  A standard November 2011 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Although a VA medical examination or opinion was not provided in connection with the claim, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not establish that the Veteran suffered an event, injury or disease in service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board has otherwise limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110 (2014); 38 C.F.R. § 3.303 (2017).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

The Veteran has a current diagnosis of Lyme disease.  See Letter from Dr. M.S.-M. (2/17/2012); laboratory test results (4/30/2001, 1/23/2002, and 11/4/2011). 

The Veteran asserts he contracted Lyme disease during active service in Groton, Connecticut.  He highlights that Groton, Connecticut, is an area endemic for Lyme disease.  His personnel records confirm service in Groton, Connecticut.  His service treatment records do not show any complaints of, treatment for, or signs or symptoms related to Lyme disease.  His March 1966 separation examination showed a normal clinical evaluation, as would be pertinent to this disease.  The Report of Medical History completed in conjunction with the separation examination shows the Veteran marked "yes" to arthritis, rheumatism, or bursitis; however, the examining physician annotated that response related to musculoskeletal injuries of the right shoulder and left elbow relating to weight lifting injuries.  The examiner also annotated that the Veteran was found unfit for duty by the Medical Board due to left ankle peri talar dislocation with chronic instability.

The Veteran reported that by 1999 - approximately three years after discharge from service - he had rheumatic complaints and cognitive impairment, which were later attributed to Lyme disease diagnosed in 2001.  He referenced information from the Mayo Clinic indicating that Lyme disease has variable signs and symptoms which are nonspecific and are often found in other conditions, making diagnosis difficult.  He also noted that the characteristic erythema migrans, also known as a bulls-eye rash, does not always present in Lyme disease cases.  The Veteran referenced information from the Center for Disease Control and Prevention (CDC) indicating that there is a late disseminated stage of Lyme disease that may develop months to years post tick bite.  Given the foregoing, his theory of entitlement generally follows that he was exposed to Lyme disease during active service in Groton, Connecticut, but he either did not notice the manifestations or there were delayed manifestations after discharge from service.

There is not a reasonable basis to find that the Veteran had an in-service incurrence or aggravation of a disease or injury - i.e., the second element of service connection is not satisfied.  In this regard, the Veteran's service treatment records are unremarkable.  The Veteran's indication of rheumatic symptoms on his separation examination was annotated by the physician to relate to musculoskeletal injuries of known etiology.  The Veteran has not asserted to being aware of any Lyme disease related in-service symptomology.  He is otherwise not competent to relate that he was exposed to this disease during active service because, per his own statements, he did not observe such exposure or any related symptomology.  In other words, he did not have first person knowledge of the exposure.  38 C.F.R. § 3.159(a)(2).  Moreover, the fact that he was stationed in Groton, Connecticut, alone, is insufficient to establish this element because a place of assignment for military duty does not convey an injury or disease and there are no pertinent presumptive exposures related to service Groton, Connecticut.

The Board acknowledges the February 2012 opinion from Dr. M.S.-M.  This private doctor opined: "It is within reasonable medical probability to state that the rheumatic and neurologic dysfunctions stemming from the confirmed Lyme disease in 2001 had historical chronicity and probable first exposure while stationed in Connecticut in the mid 1990s."  This opinion addresses the element of a nexus, not an in-service incurrence, and even in that regard, it is couched in equivocal terms and without other rationale or supporting data.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

The representative's argument in the February 2018 Appellant's Brief, that the examination which VA obtained is inadequate, is without merit.  VA has not obtained an examination or opinion in this case.  Further, VA does not have a duty to aid this Veteran in substantiating his claim by providing a medical examination or opinion in this case as the Board finds that an in-service incurrence or aggravation of a disease or injury has not been established.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  This case is distinguishable from the facts of McLendon because the Board has determined that the second element of service connection was not satisfied.  See 20 Vet. App. at 82-83 ("the Board could have found that the evidence with regard to Mr. McLendon's report of an in-service injury was not credible; however, it did not do so.  Rather, it found that Mr. McLendon suffered an in-service back injury ... which satisfies the second element.").  Thus, whether or not the "low" evidentiary threshold relating to a nexus has been met is non-determinative with regard to whether VA has a duty to afford him a medical opinion or examination.

In sum, the Board has found that the Veteran has a current diagnosis of Lyme disease but the evidence does not establish an in-service incurrence or aggravation of a disease or injury.  As the second element of service connection has been satisfied, the Board need not discuss the third element - a nexus between the current disability and the in-service incurrence.  Accordingly, service connection for Lyme disease is not warranted.


ORDER

Service connection for Lyme disease is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


